DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (2,686,372).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Graham as teaching:
a laundry treating appliance for treating laundry according to an automatic cycle of operation (see title and first column), the laundry treating appliance comprising: 
a drum assembly comprising an outer drum defining an outer drum interior, an inner drum located within the outer drum interior, the inner drum at least partially defining a treating chamber having an access opening, and the inner drum spaced from the outer drum to define an interstitial space (expressly disclosed at column 1 lines 8-49); 
a closure 22 selectively closing the access opening (expressly disclosed at column 4 line 16); 
73 fluidly coupled to the interstitial space (expressly disclosed at column 6 line 29); 
a vent 75, 76’ fluidly coupled to the reuse tank (expressly disclosed at column 7 lines 3-5); and 
a drain 111 fluidly coupling the interstitial space to the reuse tank (expressly disclosed at column 9 line 50 through column10 line 19). Graham further discloses a coupling ring circumscribing at least a portion of the outer drum and defining the drain channel (expressly disclosed in figures 7, 8, 9 and expressly disclosed at column 10 lines 20-37),wherein the inner drum further comprises integral lifts forming at least a portion of circumferentially disposed collection channels (expressly disclosed in figures 2, 6, 9), wherein the outer drum further comprises drain ribs along an interior surface of the outer drum forming at least a portion of the circumferentially disposed collection channels (wherein the disclosed horn-shaped member meets the claimed drain ribs because both form at least a portion of a circumferentially disposed collection channel), wherein the treating chamber is a low pressure treating chamber fluidly sealable from ambient air (expressly disclosed at column 10 lines 20-37), compressor 98 fluidly couples the low pressure treating chamber to the interstitial space (wherein the disclosed jet nozzle meets the claimed compressor because both fluidly couple a low pressure treating chamber to an interstitial space), pump 113 having an inlet and an outlet, with the inlet fluidly coupled to the low pressure treating chamber and the outlet fluidly coupled to ambient air, tub 74 defining a tub interior where the drum assembly is located within the tub interior and defining an external containment cavity between the tub and outer drum capable of reaching a low pressure state, wherein the low pressure 46 fluidly coupled to the external containment cavity, wherein the external containment cavity is fluidly coupled to the pump and compressor (expressly shown in figures 8, 9), wherein the compressor is capable of bringing the external containment cavity to a first low pressure and the pump is capable of providing an additional pressure decrease required to reach the low pressure state (wherein the claimed compressor/pump capability is inherently met by the motor 77 and pump 113 because the prior art teaches provide an additional pressure decrease required to reach the low pressure state), heater 61 in heat exchange with the treating chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Graham.  Graham discloses the claimed invention, as rejected above, except for the recited plural conduits or flash evaporation starter.  It would have been an obvious matter of design choice to recite those features, since the teachings of Graham would perform the invention as claimed regardless of the number of conduits or type of evaporation, and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Allowable Subject Matter
Claims 16-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of obviousness or anticipation such that a rejection would be reasonable or proper under current Office practice and procedure.  References A, B, C, N, cited in this action, are patent publications by the same inventive entity as the current application.  References D, E, F, G, H, I, K, L, M, cited in this action, teach laundry treating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Monday, August 9, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753